Citation Nr: 1732580	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  12-24 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for diabetes mellitus.

2. Entitlement to service connection for bilateral cataracts.

3. Entitlement to service connection for right knee disorder.

4. Entitlement to service connection for left knee disorder.


ORDER

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for bilateral cataracts is denied.



FINDINGS OF FACT

1. The preponderance of the evidence reflects that the Veteran's diabetes mellitus is not etiologically related to his active military service.

2. The Veteran's bilateral cataracts are related to his nonservice-connected diabetes mellitus.


CONCLUSIONS OF LAW

1. The criteria for service connection for diabetes mellitus have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304 (2016).

2. The criteria for service connection for bilateral cataracts have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154 (West 2014); 38 C.F.R. § 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from January 1969 to October 1970 and November 1990 to May 1991, with additional service in the Army National Guard.
	
These cases come before the Board of Veterans' Appeals (Board) on appeal of an August 2010 and November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified before the Board at a September 2015 hearing, via videoconference. A transcript is of record.

The issues on appeal were remanded by the Board in November 2015.

The issues of entitlement to service connection for a right knee condition and entitlement to service connection for a left knee condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Entitlement to service connection for diabetes mellitus

The Veteran contends that he has diabetes mellitus related to his military service.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The question for the Board is whether the Veteran's current diagnosis of diabetes mellitus either began during active service, or is etiologically related to an in-service disease or injury.  

The Board finds that competent, credible, and probative evidence is against a finding that the Veteran's diabetes mellitus is causally related to his military service.

Service treatment records (STRs) do not reflect a diagnosis of diabetes mellitus for the Veteran. Importantly, the September 1970 Report of Medical Examination for release from active duty reflects the Veteran's urine as negative for sugar. The examination further noted the Veteran's urinalysis as within normal limits. Additionally, the November 1990 Report of Medical Examination noted the Veteran's urinalysis as within normal limits. The May 1991 Report of Medical Examination noted the Veteran with normal heart, vascular system, endocrine system, and genitourinary system.

In a February 2017 VA examination, the examiner opined that the Veteran's current diagnosis of diabetes is less likely than not was incurred in or proximately caused by military service, including a period of active duty for  training (ACDUTRA). The examiner explained that the first clinical diagnosis of diabetes for the Veteran was in December 2008. The examiner further explained that the Veteran's STRs do not demonstrate an in-service diagnosis of diabetes. 

Based on the above, the Board finds service connection for diabetes mellitus is not warranted.

The Board notes that the Veteran may sincerely believe that his diabetes mellitus is causally related to active service. However; the most probative clinical etiology opinion with regard to the Veteran's diabetes mellitus is against such a finding. The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability. Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexity of diabetes for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board notes that the Veteran has also contended that his diabetes mellitus is due to an undiagnosed illness, as a result of his Persian Gulf service.

Persian Gulf War veterans with an undiagnosed illness or medically unexplained chronic multisymptom illnesses that manifested itself during service in the Southwest Asia area of operation or to a disability rate of 10% or more no later than December 31, 2016 will be presumed to have established service connection. 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (a)(1). Unlike direct service connected claims, it is not a requirement that there be competent evidence of a nexus between the undiagnosed illness and service. Guitierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).

The Board finds that the presumption does not apply. The claims folder reflects that the Veteran's illness has been diagnosed as diabetes mellitus. Therefore, the special provisions pertaining to an undiagnosed illness is not applicable to this issue. Additionally, the regulation is clear, chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes, will not be considered medically unexplained. 38 C.F.R. § 3.317(a)(2).

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2016), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Entitlement to service connection for bilateral cataracts

The Veteran contends that he has bilateral cataracts related to his military service.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The question for the Board is whether the Veteran's current diagnosis of bilateral cataracts either began during active service, or is etiologically related to an in-service disease or injury.  

The Board finds that competent, credible, and probative evidence is against a finding that the Veteran's bilateral cataracts are causally related to his military service.

STRs do not reflect a diagnosis of bilateral cataracts for the Veteran. The September 1970 Report of Medical Examination for release from active duty reflects the Veteran normal eyes. Additionally, the May 1991 Report of Medical Examination noted the Veteran with normal eyes.

In a June 2011 VA medical examination, the examiner opined that it is as likely as not that the Veteran's cataracts are related to his diabetes. The examiner explained that cataracts are multifactorial in etiology and causes include age. The examiner further explained that cataracts are more commonly found in the diabetic population.

As the medical evidence reflects that the Veteran's cataracts are related to his nonservice-connected diabetes mellitus, service connection is not warranted. 

The Board notes that the Veteran may sincerely believe that his bilateral cataracts are causally related to active service. However; the most probative clinical etiology opinion with regard to the Veteran's bilateral cataracts against such a finding. The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability. Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexity of diabetes and the eyes for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2016), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



REMAND

While the Board regrets the delay, these claims must be remanded again for further development to ensure that it is afforded every due consideration, and to aid the Board in making an informed decision.

The Veteran contends that he has a bilateral knee condition related to his military service. Notably, in the May 1991 Report of Medical History the Veteran noted a history of swollen or painful joints, cramps in his legs, arthritis, and trick or locked knee. Within the medical officer's section of the May 1991 Report of Medical History, the examiner noted the Veteran has having occasional pain and swelling of the knees. Additionally, a July 1970 clinical record reflects the Veteran experiencing blunt trauma to his right leg while playing basketball. 

The Veteran was provided a VA examination in January 2017 in which the examiner opined that the Veteran's claimed bilateral knee condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness. The examiner found that the gap between the 1991 in-service note and subsequent complaint of knee problems in 2010 is too large to conclude that the Veteran has a chronic knee condition related to service. An opinion based merely on the length of time between service and his present diagnosis is inadequate; therefore, an addendum opinion is warranted.

Accordingly, the case is REMANDED for the following action:

1. Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for the claimed conditions; complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records. After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records and associate them with the claims file.

2. Obtain a supplemental medical examination and opinion in regard to the claims for entitlement to service connection for bilateral knee disorder by an appropriate medical provider. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished.

The examiner is requested to furnish an opinion as to whether it is at least as likely as not that the Veteran's bilateral knee disorder is related to, manifested in service, or aggravated by his active military service or a period of ACDUTRA during National Guard service.

Any opinion given should be supported by citation to medical treatise evidence or known medical principles. The VA examiner is reminded that an opinion citing merely to lack of evidence in the claims file and length of time between the Veteran's service and his present diagnosis is, on its own, inadequate.

3. After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal. If the benefits sought on appeal are not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Brandon A. Williams, Associate Counsel

Copy mailed to:  [Disabled American Veterans]



Department of Veterans Affairs


